OPINION OF THE COURT
Smith, J.
The National Labor Relations Act (NLRA), as interpreted in NLRB v J. Weingarten, Inc. (420 US 251 [1975]), gives to an employee of a firm subject to the NLRA the right to have a union representative present with the employee at an investigatory interview, if the employee reasonably believes that the interview might result in disciplinary action — a so-called “Weingarten right.” We hold today that the Taylor Law does not give a Weingarten right to New York public employees.
Facts and Procedural History
This case arises out of the New York City Transit Authority’s interview of one of its employees, Igor Komarnitskiy. The Authority was informed that Komarnitskiy, a car inspector, had become angry when asked to show a pass before entering a train yard and that, in objecting to the request, he had used a *231racial slur in referring to employees he thought were treated less strictly. The Authority asked Komarnitskiy for a written response to the allegation, and Komarnitskiy provided one that he had prepared with the help of a representative of the Transport Workers Union (TWU). The Authority, suspicious that the TWU representative had influenced or dictated the content of the response, ordered Komarnitskiy to come to a supervisor’s office to prepare a new response, and refused to allow TWU representatives to come with him.
The TWU filed an improper practice charge against the Authority, claiming that it had violated Komarnitskiy’s Weingarten right. The Public Employment Relations Board (PERB) upheld the charge, and the Authority brought this CPLR article 78 proceeding against PERB and the TWU, asking that PERB’s decision be annulled. Supreme Court dismissed the proceeding, and the Appellate Division affirmed. We granted leave to appeal, and now reverse.
Discussion
Weingarten establishes that, if this case were governed by the NLRA, Komarnitskiy would have been entitled to have union representatives present at his interview with his supervisor. In Weingarten, the Supreme Court upheld a ruling by the National Labor Relations Board (NLRB) that section 7 of the NLRA “creates a statutory right in an employee to refuse to submit without union representation to an interview which he reasonably fears may result in his discipline” (420 US at 256). The question here is whether the Taylor Law (Civil Service Law art 14), specifically Civil Service Law § 202, gives a similar right to public employees in New York. We decide this issue de novo, without deferring to PERB’s interpretation of the statute, because “the question is one of pure statutory construction ‘dependent only on accurate apprehension of legislative intent [with] little basis to rely on any special competence’ ” of PERB (Matter of Rosen v Public Empl. Relations Bd., 72 NY2d 42, 47-48 [1988], quoting Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459 [1980]).
Civil Service Law § 202 provides: “Public employees shall have the right to form, join and participate in, or to refrain from forming, joining, or participating in, any employee organization of their own choosing.”
This statutory language is in some ways similar to, but in more relevant ways different from, that of the statute inter*232preted in Weingarten, section 7 of the NLRA (29 USC § 157). Section 7 provides:
“Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection, and shall also have the right to refrain from any or all of such activities. . . ."
While some of the rights given by section 7 (“to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing”) have close counterparts in section 202 (“to form, join and participate in . . . any employee organization of their own choosing”), those are not the rights that the Supreme Court relied on in Weingarten. Rather, Weingarten upheld the NLRB’s decision that the right to “engage in . . . concerted activities for the purpose of . . . mutual aid or protection” included a right to have union representatives present at disciplinary interviews (420 US at 260). Since the “mutual aid or protection” language is absent from section 202, Weingarten does not support a holding that section 202 creates a Weingarten right. As we explained in Rosen, the differences between section 202 and section 7 are not mere random variations:
“Unquestionable omissions from the Taylor Law of certain rights explicitly accorded in analogous provisions of the NLRA reflect an effort to advance concerns peculiar to the Taylor Law — such as the promotion of ‘harmonious and co-operative relationships between government and its employees’ . . . that are inapplicable under the NLRA. Manifestly, the Legislature sought to exclude from a statutory scheme regulating public employment certain rights and advantages conferred upon those in the private sector . . . .” (72 NY2d at 50 [citations omitted], quoting Matter of Zuckerman v Board of Educ. of City School Dist. of City of N.Y., 44 NY2d 336, 342 [1978].)
PERB and the TWU argue that a Weingarten right may be inferred from section 202’s provision for “the right to . . . participate in” labor unions. The right to union representation at disciplinary interviews, however, is not inherent in the right to *233participate in a union. Of course, employees may seek such a right of representation in collective bargaining; in doing so, they are protected by the Taylor Law’s provision, in Civil Service Law § 203, that they “shall have the right... to negotiate collectively with their public employers in the determination of their terms and conditions of employment.” But nothing in the text of the Taylor Law suggests that a Weingarten right is given by the statute itself.
The text and legislative history of a later-enacted statute strongly support our conclusion that the Taylor Law does not confer a Weingarten right. In 1993, 26 years after the Taylor Law’s enactment, and 18 years after Weingarten, the Legislature amended Civil Service Law § 75 (2) — which applies to many, though not all, of the public employees protected by the Taylor Law — to add the following language:
“An employee who at the time of questioning appears to be a potential subject of disciplinary action shall have a right to representation by his or her certified or recognized employee organization under article fourteen of this chapter and shall be notified in advance, in writing, of such right. If representation is requested a reasonable period of time shall be afforded to obtain such representation. If the employee is unable to obtain representation within a reasonable period of time the employer has the right to then question the employee. A hearing officer under this section shall have the power to find that a reasonable period of time was or was not afforded. In the event the hearing officer finds that a reasonable period of time was not afforded then any and all statements obtained from said questioning as well as any evidence or information obtained as a result of said questioning shall be excluded, provided, however, that this subdivision shall not modify or replace any written collective agreement between a public employer and employee organization negotiated pursuant to article fourteen of this chapter.” (L 1993, ch 279, § 1.)
Section 75 (2) gives the employees to which it applies a kind of Weingarten right, but one different from the right that PERB and the TWU ask us to find in the Taylor Law. Under section 75 (2), a violation of a Weingarten right results not in an improper practice proceeding before PERB, but in the exclusion *234from a disciplinary hearing of statements made at the interview and evidence obtained as a result. And the Weingarten right created by section 75 (2), unlike the right given by the Taylor Law to “participate in . . . employee organization^],” may be surrendered in collective bargaining. It would have made no sense to create the section 75 (2) version of the Weingarten right if a more robust version of that right already existed under the Taylor Law.
The history of the 1993 legislation shows clearly that its supporters did not believe that any Weingarten right existed in New York law before 1993. The supporting memorandum of the Senate sponsor of the 1993 legislation says: “New York State public employees do not have the same protection enjoyed by private sector employees during interviews and discussions by their employers,” and goes on to defend the idea of creating such a right with language taken from the Supreme Court’s Weingarten decision (Senate Introducer Mem in Support, Bill Jacket, L 1993, ch 279, at 22). A letter from a supporter of the legislation, the president of a civil service union, similarly notes that, under existing law, New York public employees lack the protections enjoyed by private sector employees, and adds: “This protection has been affirmed by the United States Supreme Court in NLRB v Weingarten . . . .” (Letter from Joseph E. Mc-Dermott, President of Civ Serv Empls Assn, Mar. 29, 1993, Bill Jacket, L 1993, ch 279, at 49; see also Letter from Stanley Hill, Exec Director, Am Fedn of St, County & Mun Empls, AFL-CIO, Dist Council 37, July 13, 1993, Bill Jacket, L 1993, ch 279, at 59). We see no basis for concluding that the supporters of the 1993 legislation misunderstood the existing law, and were wasting their time in changing it.
Accordingly, the order of the Appellate Division should be reversed, with costs, the petition granted, PERB’s determination of October 2, 2002 annulled, and the improper practice charge dismissed.